Citation Nr: 1732913	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  12-30 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent prior to June 3, 2015 and 30 percent thereafter for adjustment disorder with anxiety and depressed mood.

2.  Entitlement to an initial compensable rating for residuals of tubal pregnancy resulting in loss of right fallopian tube with well healed surgery scar.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from June 1992 to January 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This rating decision granted service connection for adjustment disorder, hepatitis C, and residuals of tubal pregnancy and denied service connection for cervical and lumbar spine claimed as back condition and dysplasia.  In an October 2011 notice of disagreement, the Veteran disagreed with the initial ratings assigned for adjustment disorder and residuals of tubal pregnancy and with the denial of service connection for neck and back conditions.  In September 2012 the RO issued a statement of the case and the Veteran perfected her appeal on these issues with an October 2012 VA Form 9.

The Veteran did not appeal the initial rating assigned for hepatitis C or the denial of service connection for dysplasia.  The Board notes that the June 2017 appellant's brief refers to the issue of an increased rating for hepatitis C.  As this issue is not before the Board, the Veteran is instructed that she should file a formal claim for an increased rating if she wishes to pursue that issue.

In March 2015, the Board remanded this case for further development.

In an August 2015 rating decision, the Appeals Management Center (AMC) increased the Veteran's rating for adjustment disorder with anxiety and depressed mood to 30 percent effective June 3, 2015.  This has resulted in a staged rating.  Insofar as higher ratings are available for this disability and the Veteran is presumed to be seeking the maximum available benefit, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).


FINDINGS OF FACT

1.  Prior to June 03, 2015 the Veteran's adjustment disorder symptoms were mild and were controlled by continuous medication. 

2.  As of June 03, 2015 the Veteran's adjustment disorder did not result in occupational and social impairment with reduced reliability and productivity.

3.  The Veteran's residuals of tubal pregnancy resulting in loss of right fallopian tube do not require continuous treatment and the associated well healed surgery scar is not painful or unstable, and did not cover a total area greater than six square inches.

4.  The Veteran does not have a low back disability that began in service or is otherwise etiologically related to his active service.

5.  The Veteran does not have a neck disability that began in service or is otherwise etiologically related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent for adjustment prior to June 3, 2015 and higher than 30 percent thereafter have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.130, Diagnostic Code (DC) 9434 (2016).

2.  The criteria for an initial compensable rating for residuals of tubal pregnancy resulting in loss of right fallopian tube with well healed surgery scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.116, Diagnostic Code (DC) 7614 (2016).

3.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

4.  The criteria for service connection for a neck disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


II.  Increased Rating - Generally

The Veteran's current claim for an increased rating was received on April 20, 2007.  In a September 2007 rating decision, her rating for seizure disorder was increased to 20 percent effective April 20, 2007.  Additional material evidence, including a VA examination, was subsequently added to the file and the claim was readjudicated in the March 2010 rating decision on appeal.  This rating decision reiterated the increase to 20 percent effective April 20, 2007.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  


III.  Increased Initial Rating - Adjustment Disorder

As noted in the introduction, the Veteran's rating for adjustment disorder with anxiety and depressed mood is currently staged with a 10 percent rating for the period prior to June 3, 2015, and a 30 percent rating thereafter.

The Veteran's adjustment disorder with anxiety and depressed mood is rated under Diagnostic Code (DC) 9434 for major depressive disorder.  This disability is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.  Under that General Rating Formula, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  Id.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit stated: 

Entitlement to a 70 percent disability rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation.  The 70 percent disability rating regulation contemplates initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas.

Language in Vasquez-Claudio indicates that symptoms other than those listed, which are "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116. 

What this case makes clear is that first the Board must look at the symptoms suffered by the Veteran and if he has a symptom or symptoms listed in a given set of criteria, or a symptom or symptoms of similar severity, frequency, and duration to those listed, then the Board must assess of whether those symptoms or symptom result in the level of impairment corresponding to the criteria.  This level of impairment is generally stated in the initial words of each set of criteria; for example, total occupational and social impairment for the 100 percent rating and occupational and social impairment with deficiencies in most areas or occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal for the 30 percent rating (although the 70 percent criteria does not strictly adhere to this description).

The record refers to the Veteran's scores on the Global Assessment of Functioning (GAF) scale.  This scale ranges from 0 to 100 and reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) ("DSM-IV")(100 representing superior functioning in a wide range of activities and no psychiatric symptoms).  See also 38 C.F.R. §§ 4.125, 4.126, 4.130.

The Board acknowledges that effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to "DSM-IV," AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994).  The amendments replace those references with references to the recently updated "DSM-5," and examinations conducted pursuant to the DSM-5 do not include GAF scores.  As this claim encompasses treatment for several years before and after this change, the Board will consider these GAF scores in adjudicating the claim.

A GAF Scale score of 51-60 denotes moderate symptoms (e.g. flat affect, circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  See DSM-IV.

A GAF Scale score of 61 to 70 represents some mild symptoms OR some difficulty in social, occupational, or school functioning, but generally functioning pretty well, has some meaningful interpersonal relationships.  See id.

A GAF Scale score of 71 to 80 is assigned when, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational or school functioning (e.g., temporarily falling behind in schoolwork).  See id.


A.  Prior to June 3, 2015

A May 2011 VA treatment record reflects the Veteran's reports of depression, stress, and anxiety.  She was sleeping okay and denied any suicidal or homicidal ideation.  She was alert and fully oriented.  She was casually dressed and cooperative.  A depression screen was positive.

A June 2011 VA treatment record notes mild interpersonal, occupational, and educational impairment.  The Veteran was referred for individual therapy for grief issues regarding past loss of a tubal pregnancy and anger issues.  She reported that she was not close with her mother and her relationship with her sister was "okay."  She divorced her first husband after seven years.  She had been with her current husband for fourteen years and married for eleven.  She described him as "my rock."  They were raising their fourteen-year-old niece and she was doing very well.  The Veteran's mother-in-law also lived with them and she reported that they got along all right but the Veteran was irritated by her.  The Veteran and her husband provided care for several family members.  She had her GED and had taken one year of college.  She was last employed in August 2008 as a legal secretary and was laid off.  She was having difficulty finding a job since.  A mental status examination found the Veteran well groomed, calm, and polite.  Her speech was normal in rate and rhythm.  Her affect was in the normal range.  Her mood was euthymic.  She reported being irritable at times, mostly with her mother-in-law.  Her thoughts were goal-directed, logical, and coherent.  She was cooperative.  There was no evidence of hallucinations or delusions.  Her cognitive function was normal.  She denied suicidal or homicidal ideation.  She was assigned a GAF score of 60.

In June 2011 the Veteran underwent a VA examination in conjunction with this claim.  This examination contained all the information necessary to rate this disability.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore, this examination is adequate for VA purposes.  At that time the Veteran reported that she worried about her health all the time.  She stated that she had been more sad and depressed over the past two years as her back pain had become increasingly troublesome and increasingly limited her pleasurable physical activities.  She described feelings of being episodically sad, depressed, and frustrated.  She had some difficulty with energy and motivation.  She had been married twice and had been married to her current husband for eleven years.  She described some pleasurable social activities generally with her husband to include hunting, fishing, and camping but has become frustrated because her back pain has begun to interfere with some of these activities.  She was able to care for her own activities of daily living.  A mental status examination found her alert and fully oriented.  She appeared mildly depressed.  Her affect was constricted.  Her thoughts were clear and goal oriented.  There was no evidence of delusions or hallucination.  Her cognitive abilities, including her capacity for abstraction, memory, and judgment were grossly intact.  Her grooming and hygiene were appropriate.  Her speech and communication were appropriate.  There was no panic, paranoia, or obsessional rituals.  There was no suicidal ideation.  There was no hypervigilance.  She was assigned a GAF score of 70.

A July 2011 VA treatment record notes that the Veteran was alert and fully oriented.  She reported doing "great" aside from feeling rushed due to forgetting about the appointment.  Her mood had improved with medication.  She reported frustration with her mother-in-law who lived with the Veteran and her husband because her mother-in-law would not seek help for depression and did not take her medication.  She was feeling discouraged about finding employment.  Her current impairment was described as mild.  A mental status examination found the Veteran well-groomed, calm, and polite.  Her speech was normal in rate and rhythm.  Her mood was euthymic and her affect was in the normal range.  Her thoughts were logical, coherent, and goal-directed.  Her demeanor was cooperative.  There was no evidence of hallucinations or delusions.  Her cognitive function was normal.  She was assigned a GAF score of 60.

An August 2011 VA treatment record notes that the Veteran was alert and fully oriented.  Her speech was logical and goal-directed.  She reported taking her depression medication regularly, but had not yet taken any of her anxiety medication.  A depression screen was negative and the Veteran was not suicidal.  A mental status examination found the Veteran well-groomed and appropriately dressed for the season.  Her speech was normal in rate and rhythm.  Her mood was euthymic and her affect was in the normal range.  Her thoughts were logical, coherent, and goal-directed.  Her demeanor was cooperative, calm, and polite.  There was no evidence of hallucinations or delusions.  Her cognitive function was normal.  She became tearful when talking about being unable to have children.  She was assigned a GAF score of 65.

An October 2011 VA treatment record shows that the Veteran was doing well and she was coping with the stress of her mother-in-law better.  The Veteran was feeling less depressed and anxious.  She was hoping to attend college in the spring with a goal of earning an accounting degree.  She wanted to improve herself and earn a college degree in order to have more job opportunities.  A mental status examination found the Veteran well-groomed and appropriately dressed.  Her speech was normal in rate and rhythm.  Her mood was good and her affect was in the normal range.  Her thoughts were logical, coherent, and goal-directed.  Her demeanor was cooperative, calm, and polite.  There was no evidence of hallucinations or delusions.  Her cognitive function was normal.  She denied suicidal or homicidal ideation.  She was assigned a GAF score of 70.

A January 2012 VA treatment record notes the Veteran's report that she was doing really well.  She was coping better with ongoing issues with her mother-in-law and was about to begin taking college courses.  She was eager to earn her degree and find employment.  She continued to take medication and attributed her improved mood to this.  A mental status examination found the Veteran well-groomed and appropriately dressed.  Her speech was normal in rate and rhythm.  Her mood was good and her affect was in the normal range.  Her thoughts were logical, coherent, and goal-directed.  Her demeanor was cooperative, calm, and polite.  There was no evidence of hallucinations or delusions.  Her cognitive function was normal.  She denied suicidal or homicidal ideation.  She was assigned a GAF score of 78.

Based on the above, the Veteran's adjustment disorder does not warrant a rating higher than 10 percent prior to June 3, 2015.  The Veteran's psychiatric symptoms were mild and were generally controlled with her medication.  As such, they most nearly approximated the criteria for the current 10 percent rating with occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  See 38 C.F.R. § 4.130, DC 9434.  There is no indication in the record that the Veteran's symptoms resulted in decreased work efficiency or periods of inability to perform occupational tasks as required for the next higher rating.  See id.  Although the Veteran was laid off and had difficulty finding employment, this was not attributed to her disability.  Instead, the Veteran felt that additional education would improve her chance at employment and actively worked to achieve this.  Additionally, there is no indication of social impairment.  Thus, the record does not show a greater degree of occupational and social impairment, to include reduced reliability and productivity attributable to her service connected adjustment disorder.  Thus, a rating higher than 10 percent for adjustment disorder prior to June 3, 2015, is not warranted.


B.  As of June 3, 2015

On June 3, 2015 the Veteran underwent a Disability Benefits Questionnaire (DBQ) examination in conjunction with this claim.  This examination contained all the information necessary to rate this disability.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore, this examination is adequate for VA purposes.  The Veteran's symptoms included depressed mood and anxiety.  This examiner found that a mental condition (adjustment disorder with anxiety and depression) had been formally diagnosed, but its symptoms were not severe enough to either interfere with occupational and social functioning or require continuous medication.  Her most significant psychiatric testing scores were the posttraumatic stress disorder checklist (military) and the Beck Depression Inventory.  This examiner noted that the Veteran's medication seemed to help manage her symptoms.

Based on the above, the Board finds that the Veteran's adjustment disorder does not warrant a rating higher than 30 percent as of June 3, 2015.  Again, her symptoms were mild and she was able to control them with medication.  Nevertheless, the RO awarded her an increased rating for this period.  In order to warrant the next higher rating, the Veteran's adjustment disorder would have to result in occupational and social impairment with reduced reliability and productivity.  See 38 C.F.R. § 4.130, DC 9434.  This degree of impairment is not shown.  Instead the record shows that the Veteran is able to manage her depression and anxiety with medication.  Thus, a rating higher than 30 percent for adjustment disorder as of June 3, 2015 is not warranted.


IV.  Increased Rating - Residuals of Tubal Pregnancy

The Veteran's residuals of tubal pregnancy resulting in loss of right fallopian tube with well healed surgery scar are rated under hyphenated diagnostic code 7699-7614.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number is "built up" with the first two digits being selected from that part of the schedule most closely identifying the part, and the last two digits being "99" for an unlisted condition.  Id.

DC 7614 is rated under the General Rating Formula for Disease, Injury, or Adhesions of Female Reproductive Organs.  Under Diagnostic Code 7614 a noncompensable (0 percent) rating is warranted for symptoms that do not require continuous treatment; a 10 percent rating is warranted for symptoms that require continuous treatment; and a maximum 30 percent rating is warranted for symptoms that are not controlled by continuous treatment.  38 C.F.R. § 4.116, DC 7614.

In May 2011 the Veteran underwent a VA examination in conjunction with the underlying service connection claim.  This examination contained all the information necessary to rate this disability.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore, this examination is adequate for VA purposes.  Ultimately, this examiner found that this condition was not causing any disability at that time.

In June 2011, the Veteran underwent a VA scar examination.  This examination contained all the information necessary to rate this disability.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore, this examination is adequate for VA purposes.  At that time, the Veteran right salpingectomy scar measured .25 cm x 11 cm.  This scar was superficial and not painful.  There was no skin breakdown over the scar.  This scar had no inflammation, edema, or keloid formation.  It had no other disabling effects.

An April 2014 VA gynecological treatment record shows the Veteran's complaints of increasing hot flashes and she was noted to be on hormone replacement therapy.  There was no indication was this treatment was related to her residuals of a tubal pregnancy.

A July 2014 VA gynecological treatment record shows the Veteran's complaints of recurring urinary tract infections but notes that there was no gynecological reason for these recurrent urinary tract infections.

At the time of her April 2015 VA annual gynecological examination, the Veteran voiced no gynecological related complaints.

In a June 2015 DBQ the examiner reiterated that loss of right fallopian tube was related to the Veteran's military service.  This examiner did not describe specific ongoing symptoms.

Based on the above, the Board finds that the Veteran's residuals of tubal pregnancy resulting in loss of right fallopian tube with well healed surgery scar are not manifest to a compensable degree.  No ongoing symptoms have been attributed to this disability and she is not receiving continuous treatment.  This is consistent with the current noncompensable rating.  See 38 C.F.R. § 4.116, DC 7614.  The next higher rating would require continuous treatment for this disability, which is not shown here.  See id.  The Board has also considered whether a compensable rating is warranted for the Veteran's associate scar.  This scar is not painful or unstable, and did not cover a total area greater than six square inches.  As such, there is no basis for a compensable rating for this scar.  See 38 C.F.R. § 4.118, DC's 7801, 7802, 7804, 7805.  Thus, a compensable rating higher for residuals of tubal pregnancy resulting in loss of right fallopian tube with well healed surgery scar is not warranted.


V.  Extraschedular and TDIU

The Board has considered whether referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted in this case.  The Board finds that the Veteran's symptoms of adjustment disorder and residuals of tubal pregnancy are contemplated by the schedular rating criteria.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  Thus, no analysis is required.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  See also Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (explaining that the Board had no obligation to analyze whether referral is warranted for extraschedular consideration if an extraschedular rating is not specifically sought by the claimant or reasonably raised by the facts found by the Board).  

Similarly, the Board recognizes that a claim for a total rating based on individual unemployability (TDIU) may be raised as a separate claim, or in the context of an initial rating or a claim for an increase.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In this case neither the claimant nor the record has raised the question of unemployability due to service-connected disability.  Therefore no further discussion of a TDIU is necessary.  


VI.  Service Connection - Back and Neck

The Veteran is also seeking service connection for low back and neck disabilities that she attributes to an in-service motor vehicle accident.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).   A compensable (10 percent) degree of arthritis requires establishment of arthritis by x-ray findings and limitation of motion objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. §4.71a, Diagnostic Code 5003.

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that competency has to do with whether the evidence may be considered by the trier of fact); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

As to some of the factors that go into making credibility determinations both the Court of Appeals for Veterans Claims (Veterans Court) and the Court of Appeals for the Federal Circuit (Federal Circuit) have provided guidance.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (stating that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").  

As to non-expert or lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus"), whether such opinions are competent evidence depends on the question at issue and the particular facts of the case.  

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit addressed the competency of lay diagnoses, stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  

In this case, the record does not show x-ray evidence of neck or back arthritis with limitation of motion within one year of the Veteran's separation from service.  Furthermore, the record does not show arthritis confirmed by x-rays for several years after service.  Indeed, imaging studies from December 2011 (lumbar spine) and June 2011 (cervical spine) were normal.  Additionally, the record does not show limitation of motion in either the back or the neck during the current appeals period.  As such, service connection on a presumptive basis is not warranted. See 38 C.F.R. § 3.307 (a)(3).  Thus, the Board will now address whether service connection on a direct basis is warranted.

The June 2015 VA examiner diagnosed the Veteran with degenerative arthritis of the thoracolumbar spine and degenerative arthritis of the cervical spine.

The Veteran's service treatment records confirm that she was injured in a November 1993 motor vehicle accident.  At that time she was treated for neck, back, and shoulder pain.  She was diagnosed with cervical strain.  A February 1994 service treatment record noted that the Veteran's neck was a little better, but she was having neck aches every once in a while.  A May 1995 private treatment record during the Veteran's service show that the Veteran continued to report residual symptoms of neck and upper back pain that were reduced with continued neck and upper back exercises as well as modifying many of her daily home work and school activities on a regular basis.  Some limitation of motion was shown on testing.  This clinician noted that the Veteran's back and neck residuals were permanent and that she would probably experience symptomatic exacerbations of her neck and back pains secondary to the increased stresses put upon the once injured structure during her various work and leisure activities.  Nevertheless, a December 1995 report of medical assessment completed in conjunction with her separation examination shows upper back and neck pain in January 1994 secondary to the November 1993 motor vehicle accident with a diagnosis of strained muscles but no treatment, complications, or sequelea.

At the time of her June 2011 and June 2015 VA examinations, the Veteran reported a second motor vehicle accident in 1997 after she separated from service wherein she was rear-ended.  She was not transported emergently but was treated for a stiff neck for approximately three weeks after the accident and had four months of chiropractic treatment.

The remaining question is whether the Veteran's current low back and/or neck complaints are causally related to her military service.  To that end, the Veteran underwent June 2015 VA examinations in conjunction with this claim.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore, this examination is adequate for VA purposes.  The June 2015 examiner found that the Veteran's back and neck conditions were less likely than not due to her in-service motor vehicle accident.  This examiner indicated that the Veteran's lumbar spine and cervical spine were completely normal upon physical examination with full range of motion; intact sensation, touch, and strength; and normal reflexes.  She did not seek treatment for back complaints in the intervening years between her separation from service and her claim and did not seek treatment for neck complaints in the intervening years between her 1997 treatment for the post-service motor vehicle accident and her current claim.  She had not required epidural steroid injections, trigger point injections, neurological consult, or surgical intervention for either cervical or lumbar spine or chronic pain management.  This examiner explained that the changes noted in imaging of the spine were normal findings for an adult of the Veteran's age and were attributable to age, normal wear and tear on joints, and being overweight.  The May 1995 chiropractor's prospective statement that the Veteran's motor vehicle accident would probably experience symptomatic exacerbations of her neck and back pains does not in itself constitute a positive medical opinion that this in fact did occur in the subsequent two decades.  Thus, the record does not contain a positive medical nexus opinion.

To the extent that the Veteran believes her current back and neck pain are related to service, her lay evidence does not account for the intervening post-service motor vehicle accident, the delayed development of arthritis shown by the earlier imaging studies, and the lack of objective symptoms such as limitation of motion.  Thus, the Veteran's lay evidence of etiology is less probative than the June 2015 medical opinion.

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claims of entitlement to service connection for a low back disability and a neck disability and her appeal must be denied.  There is no reasonable doubt to be resolved as to these issues.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating higher than 10 percent prior to June 03, 2015 and 30 percent thereafter for adjustment disorder with anxiety and depressed mood is denied.

An initial compensable rating for residuals of tubal pregnancy resulting in loss of right fallopian tube with well healed surgery scar is denied.

Service connection for a low back disability is denied.

Service connection for a neck disability is denied.



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


